Opinion issued July 6, 2006










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00517-CR
____________

ANTWON PARKER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 989549



 
MEMORANDUM  OPINION
            Appellant, Antwon Parker, filed a motion to dismiss the above-referenced
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          Appellant’s court-appointed counsel, Joseph Varela, has filed a motion to
withdraw as counsel and a brief concluding that this appeal is without merit. 
Counsel’s brief meets the requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record that
demonstrates the lack of arguable grounds of error.  See High v. State, 573 S.W.2d
807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex.
App.—Houston [1st Dist.] 1992, pet. ref’d).  We grant counsel’s motion to withdraw.
          We have not yet issued a decision.  Accordingly, we grant appellant’s pro se 
motion to dismiss his appeal. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of  Justices Jennings, Higley and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).